Title: General Orders, 4 September 1776
From: Washington, George
To: 

 

Head Quarters, New-York, septr 4th 1776.
America.Shelbourne.


It is with amazement and concern, the General finds, that the men of every regiment, are suffer’d to be constantly rambling about, and at such distances from their respective quarters and encampments, as not to be able to oppose the enemy in any sudden approach. He therefore not only commands, but most earnestly exhorts the Colonels and commanding officers of Corps, as they value their own reputation, the safety of the Army, and the good of the cause, to put an immediate, and effectual stop to such an unsoldierlike, and dangerous practice; as one step towards the accomplishment of which, he orders and directs that all those who shall be absent without leave be immediately punished.
The sick of the several regiments of Militia are to be discharged if they are well enough to get home, and choose to be discharged—All the other sick are to be provided for in such a manner, and in such places, as the Director General of the Hospitals & the several regimental Surgeons shall think best for them. In giving these discharges particular care is to be taken by the Colonels and General Walcott to see that none but those who are really sick be dismissed and that the discharges be given in writing by Genl Walcott.
The General does in express and peremptory terms, insist upon exact returns of the several regiments, and other Corps, and the Brigadiers and officers commanding Brigades, are to see that this order is complied with, without delay; as it is essentially necessary for the General to be acquainted with the exact state of the army.
Col. Glover, during the absence of Genl Clinton, is to be considered as Commandant of his Brigade, and to be obeyed accordingly.
The increased number of waggons will in future admit of more regularity in marching the regiments than has yet prevailed—Whenever therefore a regiment is ordered to march they should get their Baggage in readiness, but not move it ’till conveniencies are provided. The Qr Master of the regiment should then overlook it & stop all heavy, useless lumber, and the

Commanders of regiments would do well, to take particular Care in this matter. No Colonel is to seize any boat, or waggon, by his own Authority, on Penalty of having his baggage turn’d out and left.
The Brigade Majors are ordered to have their Brigade Returns immediately made, or the General will put the Delinquents in Arrest; unless the Adjutants fail in their duty, and they put such Adjutants in Arrest.
The Brigade Majors both standing and temporary are hereafter punctually to attend at eleven O’Clock at Head Quarters. There has been of late a shameful remissness in some of them.
